JUSTICE COTTER
delivered the Opinion of the Court.
¶1 Lillian Woods (Lillian), the widow of Andre “Pete” Woods (Woods), appeals the District Court’s determination that Burlington Northern Santa Fe Railroad (BNSF or the Railroad) was not negligent per se when one of its employees, Gordon Holloway (Holloway), failed to comply with the terms of a track warrant. The resulting collision caused Woods’ death. We reverse and remand.
ISSUES
¶2 A restatement of the issues before this Court is:
¶3 Did the District Court err in finding that BNSF was not negligent per se?
¶4 Did the District Court err in allowing the jury to consider whether Woods was contributorily negligent?
¶5 Did the District Court err in allowing BNSF employees to testify regarding BNSF’s safety rules?
FACTUAL AND PROCEDURAL BACKGROUND
¶6 The facts pertinent to the issues in this case are undisputed and uncontested. On August 23, 2000, Woods, a welding supervisor employed by BNSF, accompanied Holloway, a track supervisor for *153BNSF, in a hy-rail vehicle to inspect a specific section of track. Prior to departing from their point of origin, Holloway, in accordance with federal regulations and company rules, obtained a "track warrant” (warrant), which gave Holloway’s vehicle exclusive use of the segment of track described in the warrant. The segment of track described in track warrants always has a clearly identifiable starting and ending point, and is known as the “working limits” of the warrant. Under the warrant, until Holloway notified the railroad dispatcher that he no longer required exclusive use of that segment of track, the dispatcher would not allow any other trains or railway vehicles coming from the opposite direction to be within the working limits assigned to Holloway.
¶7 Once Holloway reached the point of destination described in his track warrant, he was not authorized to proceed further down the track until he obtained a new track warrant defining new working limits. Holloway, nonetheless, proceeded more than four miles beyond the destination point of his working limit, at which time he encountered an oncoming train. The train struck the hy-rail vehicle. Holloway was able to jump clear but because Woods was constrained by a seat belt, he was unable to do so and was killed.
¶8 After the accident, BNSF conducted an investigation which determined that Holloway had violated the working limits of his exclusive track warrant authority by proceeding beyond the destination point identified in the warrant. The Railroad concluded that Holloway’s error had caused Woods’ death.
¶9 In June 2001, Lillian sued BNSF under the Federal Employers Liability Act (FELA). In September 2002, Lillian moved for partial summary judgment seeking an order that BNSF was negligent per se for violating the railroad safety rules promulgated by the Federal Railroad Administration (FRA). BNSF argued that the federal rules do not prohibit a hy-rail vehicle from exceeding the limits defined in a track warrant; therefore, Holloway had not violated federal safety rules, and BNSF was not negligent per se. Moreover, BNSF claimed that Woods was contributorily negligent because he did not stop Holloway from exceeding the working limits. After a hearing on November 13, 2002, the District Court concluded that BNSF was not negligent per se and denied Lillian’s Motion.
¶10 On November 21, 2002, just one day after receiving a copy of the District Court’s Order denying her Motion for Partial Summary Judgment on negligence per se, Lillian filed a “New Motion for Summary Judgment” seeking a ruling that Woods was not *154contributorily negligent because he was, in no way, in control of the hy-rail vehicle. The District Court denied the Motion as untimely explaining that the Scheduling Order required that all pre-trial motions be filed by November 15.
¶11 A jury trial was held from January 6-9, 2003. At the close of the trial, the jury reached a special verdict awarding Lillian $969,796.78. The jury also found that Woods was 50% negligent. As a result, the District Court entered a judgment in favor of Lillian for $484,898.39. Lillian appeals.
STANDARD OF REVIEW
¶12 The District Court’s determination that BNSF was not negligent per se is a conclusion of law. We conduct a de novo review of a court’s conclusion of law to determine whether its interpretation of the law is correct. Reidelbach v. Burlington Northern Ry. Co., 2002 MT 289, ¶ 14, 312 Mont. 498, ¶ 14, 60 P.3d 418, ¶ 14 (citation omitted). See also State v. Ray, 2003 MT 171, ¶ 35, 316 Mont. 354, ¶ 35, 71 P.3d 1247, ¶ 35 (citation omitted).
DISCUSSION
¶13 The dispositive issue in this case is whether the District Court erred in ruling, as a matter of law, that BNSF was not negligent per se.
¶14  Negligence per se is simply negligence that is established as a matter of law, so that breach of the duty is not a jury question. It usually arises from a statutory violation. Black’s Law Dictionary, Seventh Edition. It is well established, however, that under the FELA, the violation of a safety regulation also constitutes negligence per se. Bevacqua v. Union Pacific Co., 1998 MT 120, 289 Mont. 36, 960 P.2d 273. See also Walden v. Illinois Central Gulf R.R. (7th Cir. 1992), 975 F.2d 361, 364. Accord Kernan v. American Dredging Co. (1958), 355 U.S. 426, 78 S.Ct. 394, 2 L.Ed.2d 382 (holding that recovery was permissible, without any showing of negligence, for death resulting from the violation of a rule concerning lighting equipment (emphasis added)); Pratico v. Portland Terminal Co. (1st Cir. 1985), 783 F.2d 255 (wherein the court determined that a jury instruction requiring the jury to find the defendant negligent as a matter of law if the defendant violated an OSHA regulation and such violation was a proximate cause of plaintiffs injury, was correct as a matter of law (emphasis added)). Bevacqua, ¶ 79.
¶15 In Bevacqua, Bevacqua’s knee was injured in three different work-related incidents over an almost twenty-year period. After the last *155incident, he filed a FELA claim against Union Pacific alleging that the railroad was liable, under the theory of negligence per se, for his injuries. Union Pacific argued it could not be negligent as a matter of law because it had not violated a statute, but rather a locomotive noise-emission regulation, and that the injury Bevacqua sustained was not the type of injury that was foreseeable under the breached law. Citing Walden and Kernan, we held that violation of a federal regulation is negligence per se under the FELA, and as such it is not necessary to establish the element of foreseeability. Bevacqua, ¶ 86. The Court, therefore, reinstated the original award of $320,000. See also Rogers v. Missouri Pacific R. Co. (1957), 352 U.S. 500, 77 S.Ct. 443, 1 L.Ed.2d 493 (In a FELA action, the railroad will be held liable if the employer’s “negligence played any part, even the slightest, in producing the injury”).
¶16 The FELA has been protecting railroad workers for almost one hundred years. Since its final enactment in 1910, courts have broadly interpreted it in an effort to honor the Congressional intent of the Act, which was “to protect railroad workers and to provide assured compensation for those workers injured by the negligence of their railroad employer.” Reidelbach, ¶ 20. The liability section of the FELA states that “every common carrier by railroad ... shall be liable in damages to any person suffering injury while he is employed by such carrier ... for such injury or death resulting in whole or in part from the negligence of any of the officers, agents, or employees of such carrier ...” Reidelbach, ¶ 19 (citation omitted).
¶17 Under the Federal Railroad Safety Act of 1970,45 U.S.C. § 421 et seq., the Secretary of Transportation promulgated the Federal Railroad Administration (FRA) regulations, which are published at 49 C.F.R., Subpart B, Chapter II, parts 200-50. Part 214 is dedicated to Railroad Workplace Safety.
¶18 Lillian argues that Holloway’s violation of the terms of his track warrant constitute a violation of multiple regulations within Part 214. She maintains that had Holloway stopped the maintenance vehicle at the location required in his track warrant, the maintenance vehicle would not have been in the path of an oncoming train. Lillian asserts that BNSF’s regulatory violation was the exclusive cause of her husband’s death.
¶19 BNSF acknowledges that Holloway proceeded to travel past the warrant limits without proper authority. The Railroad argues, however, that this was not a violation of federal safety regulations but rather a violation of internal BNSF rules and as such does not *156constitute negligence perse. BNSF maintains that the federal “working limits” regulation that Lillian alleges it violated merely defines the extent of working limits. In other words, it argues, the regulation defines the limits by describing the clearly identifiable physical features constituting the points of origin and destination, but does not-by specific language-prohibit exceeding them.
¶20 Before discussing the relevant regulations, it is important to note that “the United States Supreme Court has repeatedly held that FELA is to be given a liberal construction in favor of injured railroad workers so that it may accomplish the humanitarian and remedial purposes intended by Congress. This Court has followed federal case law in giving a liberal construction to FELA in favor of injured railroad workers.” Bevacqua, ¶ 49 (internal citations omitted).
¶21 The purpose and scope of the FRA “Roadway Worker Protection” regulations is set forth at 49 C.F.R. 214.301. The regulation provides:
(a) The purpose of this subpart is to prevent accidents and casualties caused by moving railroad cars, locomotives or roadway maintenance machines striking roadway workers or roadway maintenance machines.
(b) This subpart prescribes minimum safety standards for roadway workers. Each railroad and railroad contractor may prescribe additional or more stringent operating rules, safety rules, and other special instructions that are consistent with this subpart.
(c) This subpart prescribes safety standards related to the movement of roadway maintenance machines where such movements affect the safety of roadway workers. This subpart does not otherwise affect movements of roadway maintenance machines that are conducted under the authority of a train dispatcher, a control operator, or the operating rules of the railroad.
¶22 Lillian also relies on 49 C.F.R. 214.319 and 214.321. Section 214.319 states:
Working limits established on controlled track shall conform to the provisions of § 214.321 Exclusive track occupancy, or § 214.323 Foul time, or § 214. 325 Train coordination. ... Working limits established under any procedure shall, in addition, conform to the following provisions:
(a) Only a roadway worker who is qualified in accordance with § 214.353 of this part shall establish or have control over working limits for the purpose of establishing on-track safety.
*157(b) Only one roadway worker shall have control over working limits on any one segment of track.
49 C.F.R. § 214.319.
¶23 As referenced in 49 C.F.R. § 214.319, the method used by railroads for granting and controlling “exclusive track occupancy” is set forth in 49 C.F.R. § 214.321:
Working limits established on controlled track through the use of exclusive track occupancy procedures shall comply with the following requirements:
(a) The track within working limits shall be placed under the control of one roadway worker by either:
(1) Authority issued to the roadway worker in charge by the train dispatcher or control operator who controls train movements on that track,
(2) Flagmen stationed at each entrance to the track within working limits and instructed by the roadway worker in charge to permit the movement of trains and equipment into the working limits only as permitted by the roadway worker in charge, or
(3) The roadway worker in charge causing fixed signals at each entrance to the working limits to display an aspect indicating “Stop.”
(b) An authority for exclusive track occupancy given to the roadway worker in charge of the working limits shall be transmitted on a written or printed document directly, by relay through a designated employee, in a data transmission, or by oral communication, to the roadway worker by the train dispatcher or control operator in charge of the track.
(1) Where authority for exclusive track occupancy is transmitted orally, the authority shall be written as received by the roadway worker in charge and repeated to the issuing employee for verification.
(2) The roadway worker in charge of the working limits shall maintain possession of the written or printed authority for exclusive track occupancy while the authority for the working limits is in effect.
(3) The train dispatcher or control operator in charge of the track shall make a written or electronic record of all authorities issued to establish exclusive track occupancy.
(c) The extent of working limits established through exclusive track occupancy shall be defined by one of the following physical *158features clearly identifiable to a locomotive engineer or other person operating a train or railroad equipment:
(1) A flagman with instructions and capability to hold all trains and equipment clear of the working limits;
(2) A fixed signal that displays an aspect indicating “Stop”;
(3) A station shown in the time-table, and identified by name with a sign, beyond which train movement is prohibited by train movement authority or the provisions of a direct train control system.
(4) A clearly identifiable milepost sign beyond which train movement is prohibited by train movement authority or the provisions of a direct train control system; or
(5) A clearly identifiable physical location prescribed by the operating rules of the railroad that trains may not pass without proper authority.
(d) Movements of trains and roadway maintenance machines within working limits established through exclusive track occupancy shall be made only under the direction of the roadway worker having control over the working limits. Such movements shall be restricted speed unless a higher speed has been specifically authorized by the roadway worker in charge of the working limits.
¶24 BNSF argues that statutory construction begins with the text of the statute, or in this case, the regulation, and where the language is “plain, unambiguous, direct and certain,” there is nothing left for the court to construe. Lillian argues that regulations must be read together and considered as a whole to further their overall purpose and intent.
¶25  We conclude that because FELA is a remedial statute and the specific purpose and intent of the FRA regulations is to “prevent accidents and casualties caused by moving railroad cars, locomotives or roadway maintenance machines striking roadway workers or roadway maintenance machines,” we will review and construe the regulations as a comprehensive scheme of protection for railroad workers. Moreover, when more than one interpretation is possible, in order to promote justice and give effect to the purpose of the regulation, we will reject an interpretation that leads to an unreasonable or absurd result in favor of another that leads to a reasonable result. Hiett v. Missoula County Public Schools, 2003 MT 213, ¶ 36, 317 Mont. 95, ¶ 36, 75 P.3d 341, ¶ 36.
¶26 Section 214.319 mandates that only one railroad worker shall *159have control over working limits on any one segment of track. In this case, that railroad worker was Holloway. The record shows that Holloway followed the detailed procedure for obtaining the track warrant that allowed his hy-rail vehicle to have exclusive track occupancy within the working limits defined in his warrant.
¶27  Section 214.321 requires that on-track safety be guaranteed through “exclusive track occupancy procedures” which establish working limits to be set forth in track warrants. There is no dispute that the procedures are “exclusive,” or that the warrants categorically set the physical limits of exclusive track occupancy. To conclude that these regulations do not, however, require an employee to comply with and not exceed the provisions of the warrant, leads to an absurd construction. There would be absolutely no utility in imposing strict limits if violation of those strict limits was not prohibited. This Court has always refrained from interpreting statutes in such a way as would defeat their purpose. American Linen Supply v. Dept. of Revenue (1980), 189 Mont. 542, 545, 617 P.2d 131, 133. See also Hawley v. Board of Oil and Gas Conservation, 2000 MT 2, ¶ 13, 297 Mont. 467, ¶ 13, 993 P.2d 677, ¶ 13; Missoula Rural Fire Dist. v. Missoula County (1986), 222 Mont. 178, 182, 720 P.2d 1170, 1173. Were we to interpret the above regulations to impose strict limits but no obligation of compliance, the purpose of the regulations would be defeated. Moreover, the purpose and intent of the FELA would not be served. Accordingly, we conclude that the District Court erred in concluding that violation of the working limits of the track warrant, which resulted directly in Woods’ death, was not negligence per se.
¶28  Lillian further appeals the District Court’s ruling allowing BNSF to argue to the jury that Woods was contributorily negligent. This ruling flowed directly from the District Court’s erroneous conclusion that BNSF was not negligent per se. Under the FELA, no employee “shall be held to have been guilty of contributory negligence in any case where the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury or death of such employee.” 45 U.S.C. § 53. This restriction against the use of contributory negligence as a defense has been extended to violation of regulations as well. See Eckert v. Aliquippa & Southern R.R. Co. (3rd Cir. 1987), 828 F.2d 183, 187 (violation of regulation promulgated pursuant to Federal Railroad Safety Act precluded use of contributory negligence). The caveat-that “[p]roof that the employee’s own negligence was the sole cause of his or her injury is a valid defense because it eliminates the possibility that the regulatory violation *160contributed in whole or part to the injury”-is not applicable here. Walden, 975 F.2d at 364. It is undisputed that any alleged negligence on the part of Woods was not the sole cause of his death. It was error for the District Court to allow BNSF to argue contributory negligence. ¶29 Because we conclude that the District Court erred in its rulings on negligence per se and contributory negligence, it is not necessary that we address the last issue presented by Lillian.
CONCLUSION
¶30 For the foregoing reasons, we reverse the District Court’s Decision and Order denying Woods’s Motion for Partial Summary Judgment on the issue of negligence per se. Accordingly, we vacate the finding of contributory negligence and remand for a judgment reinstating the jury’s award of $969,796.78 to Lillian.
JUSTICES LEAPHART, NELSON, REGNIER and RICE concur.